Citation Nr: 1448660	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1986 to October 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  

The Veteran appeared at a videoconference hearing at the RO in October 2013 before the undersigned Veterans Law Judge who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  

The RO initially addressed the issues on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claims and addressed the issues on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issues as whether new and material evidence has been received to reopen the claims of service connection for right and left knee disorders.



FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder on the basis that new and material evidence had not been received to reopen the previously denied claim of service connection for a left knee disorder in June 2005.  The Veteran was notified of this decision in August 2005 and did not appeal nor was evidence received which would have allowed the claim to remain open.  

2.  Evidence received since the denial of service connection for a left knee disorder raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for a right knee disorder in June 2005.  The Veteran was notified of this decision in August 2005 and did not appeal nor was evidence received which would have allowed the claim to remain open.  

4.  Evidence received since the denial of service connection for a right knee disorder raises a reasonable possibility of substantiating the claim.

5.  The Veteran has current disabilities of degenerative joint disease of the left knee and left patella tendinitis. 

6.  The Veteran injured his left knee in service.

7.  The Veteran has experienced "continuous" symptoms of left knee problems since service separation.

8.  The Veteran has a current disability of degenerative joint disease of the right knee. 

9.  The Veteran injured his right knee in service.

10.  The Veteran has experienced "continuous" symptoms of right knee problems since service separation.



CONCLUSIONS OF LAW

1.  The February 2005 rating determination denying service connection for a left knee disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014). 

3.  The February 2005 rating determination denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014). 

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint disease of the left knee and left patella tendinitis are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on these claims, further assistance is not required to substantiate the claim.  

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The Veteran's representative has argued that new service treatment records have been added to the claims file subsequent to the issuance of the prior rating determinations, thus negating the previous denials under 38 C.F.R. § 3.156(c).  A review of the record reveals that the initial rating determination, promulgated in July 1990, specifically made reference to service treatment records in the denial of service connection for a left knee disorder.  The records used in making this determination appear to have been transferred to the Jackson, Mississippi, office and then transferred back to the St. Paul RO prior to the June 2005 rating determination being rendered.  The service treatment records are included with the claims file currently.  While a formal finding of incompleteness of service records was made in December 2011, with a notation that all efforts to obtain additional records had been exhausted with notification being given to the Veteran along with an opportunity to submit additional records, there were no additional treatment records added to the record.  Thus, the criteria set forth in 38 U.S.C.A. § 3.156(c) are not for application and the Board will review this matter on a new and material basis.  

Left Knee

The matter was originally denied by the RO in July 1990.  The basis for the denial was that the Veteran had not been shown to have a currently diagnosed left knee disorder.  The Veteran was notified of the rating determination that month and did not appeal; thus, the decision became final.  

In February 2005, the Veteran again requested service connection for a left knee disorder.  In support of his claim, the Veteran provided an explanation as to how he had hurt his left knee in service.  There was no documentation submitted demonstrating that the Veteran had a current left knee disorder at that time.  

In June 2005, the RO again denied the Veteran's claim.  The basis for the RO's denial was that the Veteran had not submitted any new and material evidence demonstrating that he had a residual disability from the injury sustained in service.  The RO denied the claim on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran was notified of this decision in August 2005 and did not appeal the decision within one year nor was any evidence received which would have allowed the claim to remain open.  

In February 2010, the Veteran again requested that his claim for a left knee disorder be reopened.  

Evidence received in conjunction with the Veteran's claim to reopen includes private treatment records demonstrating that the Veteran has a current left knee disorder; statements from the Veteran; the results of a February 2011 VA examination, and the testimony of the Veteran at his October 2013 videoconference hearing.  

The basis for the prior denials was that the Veteran did not have a current left knee disorder.  The private treatment records added to the claims folder reveal that the Veteran has currently been diagnosed with degenerative joint disease of the left knee and left knee tendinitis with notations in the private treatment records that the Veteran has had left knee problems for over twenty years.  In addition, the Veteran has provide in-depth detail as to how the injury was sustained and as to continuity of symptoms since his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the June 2005 rating determination is new and material to reopen service connection for a left knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed below on a de novo basis.


	(CONTINUED ON NEXT PAGE)



Right Knee

In a June 2005 rating determination, the RO denied service connection for a right knee disorder.  The RO denied service connection for a right knee disorder on the basis that there was no evidence of record establishing that the Veteran had been diagnosed with a chronic condition of the right knee that was related to his military service.  The RO indicated that although service treatment records showed treatment for patellofemoral syndrome of the right knee, there were no further complaints or treatment for a right knee condition during the Veteran's remainder of military service.  The RO also noted that the Veteran had not submitted any post-service medical evidence establishing that he had a chronic condition of the right knee for which he had been continuously treated since his discharge in October 1989.  

The Veteran was notified of this decision in August 2005 and did not appeal nor was evidence received which would have allowed the claim to remain open.  Thus, the decision became final.  

Evidence received in conjunction with the Veteran's claim to reopen includes private treatment records demonstrating that the Veteran has a current right knee disorder; statements from the Veteran; the results of a February 2011 VA examination; and the testimony of the Veteran at his October 2013 videoconference hearing.  

The basis for the prior denial was that the Veteran did not have a current right knee disorder.  The private treatment records added to the claims folder reveal that the Veteran has currently been diagnosed with degenerative joint disease of the right knee, with notations in the treatment record that he Veteran has had right knee problems for over twenty years.  In addition, the Veteran has provided in-depth detail as to how the injury was sustained and as to continuity of symptoms since his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the June 2005 rating determination is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed below on a de novo basis.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In cases such as this in which a portion of the service treatment (medical) records appear to be missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See Id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that his current left and right knee disorders arise out of injuries sustained in service and have bothered him on a continuous basis since his period of service.  

Service treatment records reveal that the Veteran was seen with complaints of left and right knee pain in February 1987.  There was no history of knee problems noted prior to this time.  Diagnoses of possible left knee strain, r/o Osgood-Schlatter  disease were rendered.  In an outpatient treatment record dated later that month, the Veteran again reported complaints of knee pain.  He noted that both knees hurt, the left greater than the right.  It was indicated that the Veteran reported that after running in the morning his knees hurt.  X-rays taken of the knees in March 1987 revealed no abnormalities.  

In a March 1987 treatment record, the Veteran was again noted to have complaints of knee pain, right greater than left.  A diagnosis of patellofemoral pain syndrome was rendered at that time.  In April 1988, the Veteran was again seen with left knee pain.  He was noted to have twisted his left knee approximately 10 weeks ago and was still having difficulties with running and marching.  

In February 1989, the Veteran was seen with left knee pain with swelling, having twisted it 3 days earlier while playing basketball.  A diagnosis of left knee strain was rendered at that time.  

At the time of a May 1989 orthopedic consult, the Veteran was noted to have had left knee pain for over 2 months.  He noted having the onset of knee pain when he was playing basketball.  The Veteran was also noted to have had left knee pain when running for over a year.  A diagnosis of possible partial avulsed patella tendon was rendered at that time.  The Veteran was issued a profile at that time.  

As noted above, there appear to be a portion of the Veteran's service treatment records which are missing.  The Board does notes that the Veteran claimed that he was having knees problems immediately following his release from service.  

In February 2005, the Veteran reported that he was currently suffering from aches and swelling in his knees and that the pain had started while in service in 1987.  

In his February 2010 statement to reopen the previously denied claims, the Veteran again noted that the service treatment records should demonstrate that he sustained injuries to his knees in service.  The Veteran reported that he continued to receive treatment for both knees and that his left knee was worse than his right knee.  He indicated that the treatment records he was submitting demonstrated ongoing treatment for his left knee.  

In a Janaury 2010 private treatment record, it was indicated that the findings suggested that the Veteran had left patella tendinitis.  

In a March 2010 statement in support of claim, the Veteran indicated that there should be evidence in his records that he was on crutches for a period of time as a result of the injury to his knee while serving at Ft. Hood prior to his release.  

Additional private treatment records added to the record, dated in December 2009, reveal that there was osteophyte formation along the posterior left patellar surface.  It was the examiner's assessment that the Veteran had had left knee pain for approximately twenty years and that he had had a possible patellar tendon rupture with avulsion of patellar fragment in the past.  

In his May 2011 notice of disagreement, the Veteran indicated that he was on a permanent profile due to his knee injury up to the time of discharge.  

In September 2011, the Veteran was afforded a VA examination.  The examiner indicated that the claims folder was available for review.  The examiner noted the treatment that the Veteran received for his left and right knees in service.  X-rays taken at the time of the examination revealed degenerative joint disease in the right knee and old posttraumatic changes in the infra-patellar area of the left knee.

Diagnoses of left knee patellar tendinitis and minimal degenerative joint disease of the right knee were rendered.  The examiner indicated that the left knee patellar tendinitis and right knee degenerative joint disease were less likely than not related to the Veteran's military service.  The examiner indicated that review of the claims folder revealed no evidence of ongoing medical care for a knee condition until December 2009, when he was evaluated for left knee pain that he stated started in service.  The examiner stated that given the above, the 21 plus years since separation from active duty status, aging, and an active lifestyle, more likely accounted for the above diagnoses.  

At the time of his October 2013 hearing, the Veteran testified that he attempted to receive treatment at the VA upon his release from service but was told he was not eligible.  The Veteran stated that he had had knee symptoms since the time of his separation from service.  He also testified that he was given a permanent profile prior to his discharge.  

Initially, the Board finds that the Veteran currently has diagnosed disabilities of degenerative joint disease of the left and right knees along with patella tendinitis of the left knee.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his left and right knees in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of right and left knee disability since service separation.  The Veteran has reported and testified as to having had problems with his knees from the time of service.  In support of his claim, he has submitted treatment records wherein it is noted that he had had knee pain for 20 years, which would correspond with his period of service.  The Veteran has also reported having received treatment for his knees following service and has submitted claims for service connection for knee problems on three separate occasions, including immediately following his release from service.  The VA examiner has also noted that the Veteran had reported injuring his knees in service and of having had complaints of knee pain since that time.  The evidence of record is sufficient to show continuous right and left knee symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements and testimony along with the notations in private treatment records are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of right and left knee disabilities since service separation that were later diagnosed as arthritis of the both knees and tendinitis of the left knee.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

With regard to the September 2011 VA examiner's opinion that the Veteran's degenerative joint disease and patellar tendinitis were less likely than not caused by an in-service injury, this is based upon an absence of treatment for the knees in the available records, without discussing the Veteran's reports of continuity.  As such, the opinion is of little or no probative value. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his left and right knees in service and has experienced "continuous" symptoms of right and left knee disorders now diagnosed as degenerative joint disease of the left and right knees and patellar tendinitis of the left knee since service separation.  As such, the criteria for presumptive service connection for a left and right knee disorders under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left knee disorder is granted. 

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

Service connection for right knee degenerative joint disease is granted.

Service connection for left knee degenerative joint disease and left knee patellar tendinitis is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


